NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    24-AUG-2022
                                                    08:05 AM
                                                    Dkt. 47 SO



                             NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI‘I


                LIGAYA C. MARTIN, Plaintiff-Appellant, v.
                  RENATO S. MARTIN, Defendant-Appellee.


           APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                          (FC-D NO. 09-1-3502)


                       SUMMARY DISPOSITION ORDER
   (By:     Leonard, Presiding Judge, Nakasone and McCullen, JJ.)

              Plaintiff-Appellant Ligaya C. Martin (Ligaya) appeals

from the Family Court of the First Circuit's 1 (1) January 31,

2018 "Order Granting Motion and Declaration for Post-Decree

Relief" (Order) filed by Defendant-Appellee Renato S. Martin

(Renato), and (2) March 16, 2018 "Findings of Fact and

Conclusions of Law." 2



      1   The Honorable Jessi L.K. Hall presided.

      2 Ligaya challenges findings of fact (FOF) 12-13 and conclusions of law

(COL) 2-3, 6, and 8. She does not individually address why these findings
                                                            (continued . . . )
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


            On appeal, Ligaya's sole point of error is that "the

Family Court erred in ordering [her] to refinance the home

and/or remove [Renato's] name from the mortgage."            Ligaya

asserts that, "[s]ince the parties' Divorce Decree [(Decree)]



(continued . . . )

are clearly erroneous and why these conclusions are wrong, but appears to
challenge them in the context of her argument. We address the challenged
findings and conclusions in a likewise manner. FOF 12-13 and COL 2-3, 6, and
8 are as follows:

            FOF 12. The Court finds that Defendant has been harmed by
            not having his name removed from the mortgage debt on the
            real property at 1121 Kamehameha IV Road, Honolulu, Hawaii
            96819 for the past seven (7) years.

            FOF 13. Defendant's Motion and Declaration for Post Decree
            Relief filed December 18, 2017 is hereby granted.
            Plaintiff has 90 days from January 31, 2018 to refinance
            the mortgage and/or remove Defendant's name from the
            mortgage.

            . . . .

            COL 2. The Family Court may further divide assets after a
            decree has been entered if it is necessary to effectuate
            the enforcement of the terms of the decree. Carroll v.
            Nagatori-Carroll, 90 [Hawai‘i] 376 (1999).

            COL 3. The time limit to divide property only "pertains to
            the Family Court's jurisdiction to resolve the property
            division issue" pursuant to [Hawaii Revised Statutes (HRS)
            §] 580-56(d), not to enforcing an already ordered division
            of assets. Richter v. Richter, 108 [Hawai‘i] 504 (2005).

            . . . .

            COL 6. Defendant was solely seeking to enforce the terms as
            they are set out in the Divorce Decree. As such [Hawai‘i
            Family Court Rules Rule] 60(b) does not apply in this
            matter.

            . . . .

            COL 8. To the extent that any Finding of Fact herein is a
            Conclusion of Law, it shall be so construed. To the extent
            any Conclusion of Law herein is a Finding of Fact, it shall
            be so construed.

(Formatting altered.)
                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


did not require [her] to remove [Renato's] name from the joint

debt, enforcement of the parties' Divorce Decree cannot include

removal of [his] name from the joint debt."

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve this

appeal as discussed below and affirm.

          "When interpreting a decree/judgment, the

determinative factor is the intention of the court as gathered

from all parts of the decree/judgment itself."         Rosales v.

Rosales, 108 Hawai‘i 370, 374, 120 P.3d 269, 273 (App. 2005)

(citation omitted).    "Generally, the family court possesses wide

discretion in making its decisions and those decision[s] will

not be set aside unless there is a manifest abuse of

discretion."   Fisher v. Fisher, 111 Hawai‘i 41, 46, 137 P.3d 355,

360 (2006) (citation omitted).

          Here, Ligaya and Renato were divorced in March 2011.

Both Ligaya and Renato agreed that the "Total Debt Owed" on the

marital residence was $584,000.         The Decree divided the marital

residence as follows:

          Wife is awarded as her sole and separate property the
          parties' one-half interest in the marital residence located
          at 1121 Kam IV Road, Honolulu, Hawaii 96819, subject to the
          encumbrances thereon and shall indemnify and hold husband
          harmless therefrom.




                                    3
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


(Formatting altered.)      The Decree then ordered that:

            Wife shall pay: The parties' joint debt on the marital
            residence and hold husband harmless therefrom.

(Formatting altered.)      The Decree did not require Ligaya to pay

Renato for his interest in the marital residence.            About a year

later, on Ligaya's motion, a quitclaim deed was filed removing

Renato's name from the deed to the marital residence.

            In December 2017, over six years after the Decree,

Renato moved for post-decree relief seeking to have his name

removed from the mortgage, and indicating that the total debt

owed increased to $599,435.00. 3       The record does not indicate

that Ligaya challenged this amount.         During the hearing on the

motion, Renato's attorney explained that Renato wanted his name

removed from the mortgage because he cannot "qualify for any

loan on a car or a house because his name wasn't removed in the

-- in the mortgage . . . [h]is name was removed from the deed."

Renato's attorney further explained that Renato "tried to work

it out with the creditor . . . tried to work it out with Miss --

Miss Ligaya . . . tried to work it out with all the children

present . . . [and] tried to work it out with all the co-owners

present.    But they won't budge and all for the reason that they

can't qualify for a -- the loan . . . ."




      3 Renato also requested damages, but later clarified that he was only
seeking to have his name removed from the mortgage.
                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


           Ligaya's attorney explained that "unfortunately in

this case, or fortunately or however it is, the decree -- on

page 4 of the decree, it just -- it awarded my client the

property and -- subject to the encumbrances thereon, and her

obligation is only to indemnify and hold harmless [Renato] from

liability on the mortgage."    Ligaya's attorney continued, "And I

will -- for offer of proof, my client -- the mortgage is

current.   There's no showing there's any liability on the

mortgage or at least [Renato] has had to pay anything on the

mortgage."   Ligaya, herself, explained to the family court that

her "sister having a problem on their business and so we seek

for refinance" but "Ocwen took over the mortgage -- the first

mortgage that we had.   And so again, instead of refinance, they

gave us a loan modification which is I can't do anything because

. . . my monthly payment was so high, and they gave us 25

hundred . . . which is I can't resist."

           Again, the Decree ordered that Ligaya "shall pay:      The

parties' joint debt on the marital residence . . . ."      At the

time, both parties indicated that the total debt owed on the

marital property was $584,000.00.     Although Ligaya represented

that she had been making the monthly mortgage payments, those

payments go towards paying down (lowering) the debt on the

marital residence.   See Black's Law Dictionary, 1211 (11th ed.

2019) (defining "mortgage" as a "conveyance of title to property

that is given as security for the payment of a debt").      Ligaya,
                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


however, has not paid the debt on the marital residence as

ordered by the Decree.    Had she done so, Renato's name would not

be on this debt.

            The Decree could have ordered that Ligaya shall pay

the monthly mortgage payments towards the joint debt, but it did

not.   And interpreting the Decree in that manner, as Ligaya

urges we do, would bind Renato to the debt for the next 19 years

($584,000 debt ÷ $2,500 monthly payment ÷ 12 months), while

being completely divested of title to the property.      As gathered

from all parts of the Decree, that does not appear to be the

family court's intention, or just and equitable.      See

Rosales, 108 Hawai‘i at 374, 120 P.3d at 273; Gordon v. Gordon,

135 Hawai‘i 340, 348-49, 350 P.3d 1008, 1016-17 (2015) ("Under

HRS § 580-47 [(Supp. 2017)], the family court has wide

discretion to divide marital partnership property according to

what is 'just and equitable' based on the facts and

circumstances of each case.") (citation omitted).

            Ligaya had over six years to comply with the Decree.

During that time, Ligaya removed Renato's name from the deed,

and was entitled to enjoy all the benefits of property ownership

such as residing on the property and earning income from the

property.    Renato, on the other hand, says Ligaya's failure to

comply with the Decree harmed him because he cannot qualify for

a house or car loan.

                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER


          Based on the foregoing, we hold that the family

court's conclusion that Renato "was solely seeking to enforce

the terms" of the Decree was correct, and its finding that

Renato had "been harmed by not having his name removed from the

mortgage debt on the real property . . ." was not clearly

erroneous.   We further hold that the family court did not

manifestly abuse its discretion in granting Renato's request for

post-decree relief.

          Therefore, we affirm the family court's

(1) January 31, 2018 "Order Granting Motion and Declaration for

Post-Decree Relief filed by Defendant on December 15, 2017"; and

(2) March 16, 2018 "Findings of Fact and Conclusions of Law."

          DATED:   Honolulu, Hawai‘i, August 24, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
Ronald P. Tongg,
for Plaintiff-Appellant.              /s/ Karen T. Nakasone
                                      Associate Judge
Rhoda Yabes Alvarez,
for Defendant-Appellee.               /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  7